*314On ti-ie Merits.
On the inventory caused to be taken by Pauline Kaufman of the succession of Leopold Dalsheimer there appear only two items of property, viz:
1. Community real estate..........................$5,000 00
2. Community personal estate..................... 48 50
$5,048 50
This inventory purports to represent the entire interest of the two-deceased Rpouses in the community.
On the one taken of the succession of Adéle Lamm, in pursuance of Hubbs’ application on the 6th of July, 1886, there appear the following items of property, viz:
1. Community real estate (one-half interest)...........$3,000
2. Community rights and credits (one-half interest) 5,850
$8,850
The real estate that is embraced in each is the same, and, with the exception of $48.50, the rights and credits appraised in. the latter represent a valuation of certain articles of community property which Leopold Dalsheimer is alleged to have used and consumed during the continuation of his usufruct and for which he is responsible to the heirs of Adéle Lamm.
Pauline Kaufman opposed the application made for the appointment of Hubbs, on the following grounds, viz:
1. That the succession was already under administration as community property — it having been included in that of Leopold Dalsheimer; and that it is neither necessary or expedient that the same estate should be subjected to another administration.
2. That the -whole of said property was in the custody and undei the control of Dalsheimer as usufructuary and owner, and that the affairs-of the community cannot be liquidated and settled elsewhere than in his succession.
3. That the whole property is under her seizin under the will, in pursuance of a judgment of the court that cannot be attacked collaterally.
In the alternative she prays to be appointed administratrix, if an ‘administration separate from that of the succession of Dalsheimer is-deemed necessary or expedient.
Judgment went in favor of opponent, as stated above; but she being dissatisfied therewith appealed.
In the Succession of McLean, 12 Ann. 222 et seg., it was held “ that*315tlie administration of the succession of the deceased husband involves with it the administration of the community.”
The Court said in Flournoy vs. Flournoy, 29 Ann. 741, that “ where the husband and survivor of the community dies without having administered the succession of the wife, of which he had the usufruct, his heirs being also the heirs of his wife, the two successions may be settled aud distributed among the heirs in Ms succession alone,” etc. 22 Ann. 131, Pennison vs. Pennison.
The instant case is exactly similar. The heirs of Adéle Lamm are identically the same as those of Leopold Dalslieimer. Tl.e former died first, and the latter did not administer her succession at all, We gather from the record that her succession is solvent and has a large claim against that of her husband for an interest in the personal effects of the community.
We cán perceive no reason why .that claim, as well as all others, could not be adjusted and settled in due course of the administration of the Dalslieimer’s estate.
A community is.not a partnership, but even a closer and more intimate union of interests.
In case there should be an insufficiency of community property to pay community debts, the separate property of the husband may be called upon to contribute.
Not only is it entirely projier and right that the succession of the husband should embrace that of his deceased partner in community, but two distinct and separate administrations are unnecessary and would occasion increased expense and litigation.
We are of the opinion that the judgment appealed from is erroneous and should be set aside.
It is, therefore, ordered, adjudged and decreed that the judgment appealed from be annulled, avoided aud reversed; and proceeding to render such judgment as should have been rendered in the court below, it is ordered, adjudged aud decreed that the application for the administration of the succession of Adéle Lamm bo rejected, and that all costs of both courts be taxed against petitioner and appellee.